        Case 1:19-cv-01437-AWI-SAB Document 13 Filed 06/26/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   EDGAR S. LUCIOZAMUDIO                           )   Case No.: 1:19-cv-01437-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND DISMISSING
                                                     )   CERTAIN CLAIMS AND DEFENDANTS
14                                                   )
     CDCR OFFICIALS, et.al.,
                                                     )   (ECF No. 12)
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Edgar S. Luciozamudio is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On February 24, 2020, the Court screened Plaintiff’s complaint and found that Plaintiff stated
22   cognizable claims against Defendant Estrada for excessive force in violation of the Eighth
23   Amendment and against Defendant Torres for failure to intervene in the excessive use of force in
24   violation of the Eighth Amendment, but failed to state any other cognizable claims against any other
25   defendants. (ECF No. 10.) The Court ordered Plaintiff to either file a first amended complaint or
26   notify the Court in writing of his willingness to proceed only on the cognizable claims. (Id.)
27          On March 5, 2020, Plaintiff notified the Court of his willingness to proceed only on the
28   cognizable claims identified by the Court on February 24, 2020. (ECF No. 11.)
                                                         1
        Case 1:19-cv-01437-AWI-SAB Document 13 Filed 06/26/20 Page 2 of 2



1           Therefore, on March 9, 2020, the Magistrate Judge issued Findings and Recommendations

2    recommending that this action proceed against Defendant Estrada for excessive force in violation of

3    the Eighth Amendment and against Defendant Torres for failure to intervene in the excessive use of

4    force in violation of the Eighth Amendment, and all other claims and Defendants be dismissed from

5    the action. (ECF No. 12.) The Findings and Recommendations were served on Plaintiff and

6    contained notice that objections were to be filed within fourteen days. (Id.) No objections were filed

7    and the time to do so has expired.

8           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

9    novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

10   Recommendations to be supported by the record and by proper analysis.

11          Based on the foregoing, it is HEREBY ORDERED that:

12          1.      The Findings and Recommendations filed on March 9, 2020 (ECF No. 12), are adopted

13                  in full;

14          2.      The instant action shall proceed against Defendant Estrada for excessive force in

15                  violation of the Eighth Amendment and against Defendant Torres for failure to

16                  intervene in the excessive use of force in violation of the Eighth Amendment; and

17          3.      All other claims and Defendants are dismissed from the action for failure to state a

18                  cognizable claim for relief.

19
20   IT IS SO ORDERED.

21   Dated: June 26, 2020
                                                   SENIOR DISTRICT JUDGE
22
23
24
25
26
27
28

                                                        2
